 Case 3:20-cr-30088-RAL Document 44 Filed 04/15/21 Page 1 of 11 PageID #: 198




                              UNITED STATES DISTRICT COURT


                                DISTRICT OF SOUTH DAKOTA


                                      CENTRAL DIVISION



 UNITED STATES OF AMERICA,                                         3:20-CR-30088-RAL


                        Plaintiff,

                                                          OPINION AND ORDER ADOPTING
         vs.                                            REPORT & RECOMMENDATION AND
                                                          DENYING MOTION TO SUPPRESS
 ANTHONY STORY,

                        Defendant.




       Anthony Story was charged with a federal drug crime after police found methamphetamine

in a camper where he was staying as an overnight guest. Story moved to suppress the evidence

seized from the camper and post-arrest statements he made to law enforcement. Doc. 27.

Magistrate Judge Mark A. Moreno held an evidentiary hearing and issued a report and

recommendation recommending that Story's motion be denied. Doc. 40. Judge Moreno found

that the camper's owner had, at the very least, apparent authority to consent to the officers' search

of the camper and that the Miranda' warnings Story received were sufficient. Doc. 40. Story has

now objected to the report and recommendation. Doc. 42. Having conducted a de novo review of

those portions of the report and recommendation to which Story objects, this Court adopts the

report and recommendation.




'Miranda v. Arizona. 384 U.S. 436(1966).
 Case 3:20-cr-30088-RAL Document 44 Filed 04/15/21 Page 2 of 11 PageID #: 199




I.     Facts^

       On August 14, 2019, Cheyenne River Sioux Tribe Law Enforcement Services Sergeant

Jeremy Reede and Officer Cody Norman set out to arrest Nicole Ducheneaux on a federal^ warrant.
T. 23. Unable to find Nicole at her boyfiiend's or her mother Shirley Ducheneaux's house, the

officers contacted Shirley at the hotel where she works. T.23,32, 57. Shirley said that if Nicole's

vehicle was around, she was probably either in Shirley's house or a camper parked behind it. T.

23. She explained that if the padlock on the camper was off, Nicole was likely in the camper. T.

23.


       Sergeant Reede and Officer Norman arrived at Shirley's residence around noon. T. 11-

12, 57. They saw Nicole's car in the driveway and no padlock on the camper. T. 24. Hearing

movement and voices from inside the camper. Sergeant Reede knocked and called for Nicole. T.

24. Juan Fernandez, Nicole's stepfather, approached the officers and Sergeant Reede told him

they had a federal arrest warrant for Nicole. T. 25. Fernandez knocked on the camper's door and

told Nicole to come out. T.9,25. Nicole exited the camper within a few minutes, carrying a child,

and shut the camper door behind her. T. 25-26, 35-36. Other officers then arrested Nicole and

took her to jail. T. 26, 36. As she was leaving, Nicole said that her cousin was asleep in the

camper.'^ T. 16, 26,36.

       Sergeant Reede asked Fernandez whether he owned the camper and whether the officers

could search it. T. 26-28., Fernandez replied that he owned the camper, that nobody else was




^This Court adopts Judge Moreno's factual findings but briefly sets forth those facts relevant to
Story's objections.
^Both officers were assigned to the FBI's Northern Plains Safe Trails Drug Enforcement Task
Force. T. 23; T. 54.
'^Story objects to Judge Moreno's factual findings to "clarify" two details, one being that Nicole
told officers that her cousin was sleeping inside the camper. Doe. 42 at 1.
                                                2
 Case 3:20-cr-30088-RAL Document 44 Filed 04/15/21 Page 3 of 11 PageID #: 200




supposed to be inside, and that the offieers eould "go ahead [and] go in." T. 9-10, 16-17, 26-28.

Sergeant Reede entered the eamper and found Story asleep in a bed with what appeared to be a

methamphetamine smoking device laying near his head. T. 28, 38-39,42. An unzipped makeup

bag lay on an abutting nightstand. T. 28-29,42,49. Inside, Sergeant Reede eould see clear plastic

baggies containing a white crystal-like substance that was later determined to be

methamphetamine. T. 29,42, 50.

       Officer Norman entered the camper, guided Story outside it, and placed him under arrest.

T. 28, 39^0,56, 65. While being walked to the patrol car, Story, without any prompting, asked

whether he could work or cooperate with law enforcement. T. 29. Sergeant Reede replied that

they could talk more about this at the jail. T. 29.

       Later that day. Sergeants Reede and Ramon Marrufo interviewed Story in a room at the

jail. T. 30, 45, 52. Before any questioning occurred. Sergeant Reede and Story engaged in the

following exchange:

               Sergeant Reede: Ofcourse, I have to read you your rights because
               you are in jail, k?
               Story: I have a right to remain silent, right to an attorney, blah, blah,
               blah, that [unintelligible].
               Sergeant Reede: Yeah, I'll say it for you. You have the right to
               remain silent. Anything you say can and will be used against you in
               court. You have the right to an attorney. If you can't afford an
               attorney, one will be appointed by the courts. Do you understand
               those?
               Story: Yes, I do.
               Sergeant Reede: Okay. So, do you want to talk to me about the
               [unintelligible]?

Ex. 1 at 00:29-00:50. Story agreed to speak with the offieers. T. 30, 51. When asked about the

evidence recovered fi^om the eamper. Story denied any of it was his. Ex. 1.

       Story now objects to the report and recommendation, arguing that Fernandez did not have

authority to consent to a search ofthe eamper,that Story's statement outside the camper should be
 Case 3:20-cr-30088-RAL Document 44 Filed 04/15/21 Page 4 of 11 PageID #: 201




suppressed as fhiit of the poisonous tree, and that he did not receive adequate Miranda warnings

before the jail interview. Doc. 42.

        This Court reviews a report and recommendation under 28 U.S.C. § 636(b)(1), which

provides in relevant part that "[a]judge of the [district] court shall make a de novo determination

of those portions of the report or specified proposed findings or recommendations to which

objection is made." However,"[i]n the absence of an objection, the district court is not required

'to give any more consideration to the magistrate's report than the court considers appropriate.'"

United States v. Murillo-Figueroa. 862 F. Supp. 2d 863, 866(N.D. Iowa 2012)(quoting Thomas

V. Am.474 U.S. 140, 150(1985)).

11.     Analysis

        A. Sergeant Reede had consent to search the camper.

        Story argues that Judge Moreno erred by concluding that Fernandez could consent to a

search of the trailer. He makes essentially the same arguments he made before Judge Moreno.

Doc. 28 at 4-6; Doc. 42 at 2^. As explained below, this Court agrees with Judge Moreno that

Fernandez had at least apparent authority to consent to the officers' search ofthe camper.

        Voluntary consent is an exception to the Fourth Amendment's requirement that police need

a warrant to search a home. Illinois v. Rodriguez. 497 U.S. 177. 181 (19901. Police performing a

search may rely on a third party's consent if that party has either "actual" or "apparent" authority.

United States v. Clutter.674 F.3d 980,983(8th Cir. 2012). A party has actual authority to consent

if he possesses common authority^ over, or sufficient relationship to, the place being searched.

United States v. Matlock. 415 U.S. 164, 171 (1974). Apparent authority exists when the facts




'Common authority exists where there is "mutual use ofthe property by persons generally having
joint access or control for most purposes." Rodriguez. 497 U..S. at 181 (citation omitted).
                                                 4
 Case 3:20-cr-30088-RAL Document 44 Filed 04/15/21 Page 5 of 11 PageID #: 202




available to the officer at the time would warrant a person ofreasonable caution to believe that the

consenting party had authority over the premises to be searched. Rodriguez.497 U.S. at 188. The

government bears the burden ofshowing consent to search. United States v. James. 353 F.3d 606,

613(8thCir. 2003).

       There is strong evidence that Fernandez had actual authority to consent to the search ofthe

camper. He was the sole owner of the camper, decided to place a padlock on it, and had a key to

the padlock. T. 6-8, 16-17, 19. He also had joint access to the camper, entering the camper

occasionally to check on it. T. 8. Although Story argues that Nicole "resided" in the camper, the

record does not bear this out. Rather, Femandez testified that Nicole stayed in Shirley's house,

where Nicole had her own room, "most of the time." T. 7. Nicole only stayed in the camper

"every once in a while," and did so without paying rent. T. 7-8; see also T. 14. Femandez also

explained that Nicole's child never spent the night with her in the camper. T. 14. Courts have

found actual authority on similar facts. S^ United States v. Hinkle. 456 F.3d 836, 840(8th Cir.

2006)(concluding that a woman had actual authority to consent to the search of a locked trailer

located on her property because in addition to being the owner ofthe property on which the trailer

was located, she had joint access to the trailer as shown by her possession ofthe trailer's keys and

her knowledge of what the keys were for and how to use the corresponding locks); United States

V. Evans.27 F.3d 1219,1230(7th Cir. 1994)(holding that father who owned a garage but allowed

his son to operate his business out ofa bay therein had common authority to consent to a search of

the garage where father paid all the utilities for the garage, had unobstructed access to the bay

when the door to it was unlocked, and did not have to ask his son's permission to enter the bay).

       In any event,the facts available to the officers would warrEmt a person ofreasonable caution

to believe that Femandez had authority to consent to a search of the camper. When Femandez
 Case 3:20-cr-30088-RAL Document 44 Filed 04/15/21 Page 6 of 11 PageID #: 203




consented, Sergeant Reede knew that Fernandez owned the camper and lived in a house nearby on

the same property. T. 16-17, 26-27. Beyond that, Fernandez's actions suggested that he had

control over the camper; Fernandez had successfully ordered Nicole to exit the camper and had

told Sergeant Reede that no one else was supposed to be inside it. T. 9, 13-14, 24-28. Sergeant

Reede's conclusion that Fernandez had authority to consent was at least as reasonable as the

conclusion the Eighth Circuit upheld in United States v. Brokaw.985 F.2d 951 (8th Cir. 1993). In

Brokaw. the owner and resident of a cabin consented to a search of a nearby camper where the

defendant and his girlfriend were sleeping. Id at 952. The cabin owner told police that he owned

the camper and the camper was on his land. Id at 954. The Eighth Circuit held that it was

objectively reasonable for the officers to believe that the cabin owner had authority to consent to

the search ofthe camper. Id As in Brokaw,the police here had an objectively reasonable belief

that they had obtained valid consent to search a camper. Story's objection to the contrary is

overruled.


        B. Story's statement outside the camper is admissible.

        Story argues that his statement outside the camper should be suppressed because it is the

fmit of an illegal search of the camper. See Wong Sun v. United States. 371 U.S. 471 (1963).

Because the search of the camper did not violate the Fourth Amendment, Story's fhiit-of-the-

poisonous-tree argument fails.

       C. Story received adequate Miranda warnings.

       Story argues that his statements at the jail are inadmissible because Sergeant Reede did not

adequately inform him of his rights under Miranda. Most anyone who has watched a police drama

on television could likely name at least one of the four warnings required by Miranda. They are:

(1) you have the right to remain silent;(2) anything you say can be used against you in a court of


                                                6
 Case 3:20-cr-30088-RAL Document 44 Filed 04/15/21 Page 7 of 11 PageID #: 204



law;(3) you have the right to the presence of an attorney; and (4)if you cannot afford an attorney

one will be appointed for you before any questioning if you so desire. Miranda. 384 U.S. at 479.

Story's argument concerns the third warning. The Supreme Court has said that the right to an

attorney includes both "the right to consult with a lawyer and to have the lawyer with [you] during

interrogation." Id. at 471. As noted above, Sergeant Reede told Story that "[y]ou have the right

to an attomey. If you can't afford an attorney, one will be appointed by the courts." Story argues

that this warning did not adequately inform him of his right to have an attomey present during

questioning.

       Of course, police officers need not use the precise language of the Miranda decision for a

waming to be valid. Duckworth v. Eagan. 492 U.S. 195, 202(1989); Califomia v. Prvsock. 453

U.S. 355, 359(1981)(per curiam). Rather, a waming is sufficient if it "reasonably convey[s] to a

suspect his rights as required by Miranda." Florida v. Powell. 559 U.S. 50,60(2010)(cleaned up

and citation omitted). This leeway officers have in how they phrase the Miranda wamings means

that reviewing courts should not"examine the words employed 'as if constming a will or defining

the terms of an easement.'" Powell. 559 U.S. at 60(quoting Duckworth. 492 U.S. at 203).

       Judge Moreno relied on Story's apparent understanding of his right to an attomey and the

Eighth Circuit's decision in United States v. Caldwell. 954 F.2d 496 (8th Cir. 1992), to find that

Sergeant Reede adequately informed Story of his right to have an attomey present during

questioning. Doc. 40 at 11-15. The Caldwell decision dealt with a waming very similar to the

one here. The officer in Caldwell wamed the defendant that "[yjou have a right for an attomey.

If you can't afford one, one will be appointed to you." Id, at 498. Like Story, the defendant in

Caldwell argued that the waming did not adequately inform him of his right to counsel before and

during interrogation. Id at 499. Because the defendant did not preserve this issue, however, the
 Case 3:20-cr-30088-RAL Document 44 Filed 04/15/21 Page 8 of 11 PageID #: 205



Eighth Circuit only considered it under the plain error standard ofreview. Id at 500. The Eighth

Circuit found no plain error, reasoning that the officer still warned the defendant that he had the

right to an attorney and that the warning did not aetively mislead the defendant by, for instance,

linking his right to an attorney to a future time after interrogation. Id at 502-04. The Eighth

Circuit further explained that it had never "strictly required that a defendant be explicitly advised

of his right to an attorney before and during questioning," id at 502, and that other circuits had

upheld warnings that did not specifieally inform the defendant of his right to have an attorney

present during interrogation, id at 503 (eiting, among other cases. United States v. Lamia. 429

F.2d 373, 376-77(2d Cir. 1970)).

       Although Caldwell was deeided under the plain error standard, district courts within the

Eighth Circuit have applied it to uphold wamings like the one Sergeant Reede gave here. In United

States V. Free. 8:19CR337, 2020 WL 6044125 (D. Neb. Oct. 13, 2020), the distriet eourt applied

Caldwell when eoncluding that the offieer's wamings were adequate even though the officer did

not wam the defendant that he had a right to counsel before and during questioning. Id at *2-3.

In United States v. Nelson. No. 12-CR-2024-LRR, 2013 WL 1899832(N.D. Iowa May 7, 2013),

the district court cited Caldwell and other cases to hold that Miranda wamings were adequate

where the officer informed the suspeet that he had the right to an attomey and that the court would

give him one if he eouldn't afford it, but never explained that the right to counsel applied before

and during interrogation. Id at *4-5. And in United States v. Wright. No. 07-104 (JRT/AJB)

2008 WL 141772(D. Mirm. Jan. 14,2008),the district court applied Caldwell to hold that Miranda

wamings were sufficient where the officer advised the defendant of her right to an attomey, but

did not advise her of her right to have eounsel present during questioning. Id at *3.
 Case 3:20-cr-30088-RAL Document 44 Filed 04/15/21 Page 9 of 11 PageID #: 206



        The Second, Third, Fourth, and Seventh Circuits have also upheld Miranda warnings

similar to the one Story received. United States v. Warren. 642 F.3d 182, 185-87(3d Cir. 2011)

(holding that a warning that the suspect had the right to an attorney and that one would be appointed

"before any questioning" ifthe suspect wished satisfied Miranda even though there was no express

warning ofthe right to counsel during questioning); United States v. Frankson. 83 F.3d 79,82(4th

Cir. 1996); United States v. Adams. 484 F.2d 357, 361-62(7th Cir. 1973)(holding that officer's

warning that the suspect had "the right to remain silent, right to counsel, and if[he didn't have]

funds to have counsel, that the court will see that [he is] properly defended" satisfied Miranda);

United States v. Lamia. 429 F.2d 373, 376-77(2d Cir. 1970).

       In Lamia, for instance, the police warned the defendant that "he need not make any

statement to [the police] at that time, that any statement he would make could be used against him

in court; he had a right to an attorney, if he wasn't able to afford an attorney, an attorney would be

appointed by the court." 429 F.2d at 374-75. The Second Circuit concluded that this warning was

not deficient for failing to advise the defendant that he had the right to the presence of an attorney

during questioning:

               [The defendant] had been told without qualification that he had the
               right to an attorney and that one would be appointed if he could not
               afford one. Viewing this statement in context, [the defendant]
               having just been informed that he did not have to make any
               statement to the agents outside of the bar, [the defendant] was
               effectively warned that he need not make any statement until he had
               the advice of an attorney.

Id. at 376-77. The Fourth Circuit in Frankson reached a similar conclusion, holding that the

officer's warning—"you have the right to an attorney. If you cannot afford an attorney, the

Government will get one for you"—satisfied Miranda because it"communicated to [the defendant]
Case 3:20-cr-30088-RAL Document 44 Filed 04/15/21 Page 10 of 11 PageID #: 207



that his right to an attorney began immediately and eontinued forward in time without

qualifieation." 83 F.3d at 82(cleaned up).

        The reasoning in Caldwell. Lamia. Frankson. and the other cases just discussed persuade

this Court that Sergeant Reede's warning reasonably conveyed Story's right to have an attorney

present before and during questioning. As in Caldwell. Lamia, and Frankson. Sergeant Reede

warned Story that he had the right to an attorney immediately after advising him that he had the

right to remain silent and that anything he said could be used against him in court. Sergeant Reede

did not qualify the right to counsel and did not suggest that it wouldn't apply until some later time.

A reasonable suspect in Story's position would have understood not only that he had an absolute

right to remain silent, but also that he had a right to counsel at that point.

        Story argues, however, that Caldwell is not binding here because it was decided under the

plain error standard ofreview. He points out that some federal courts ofappeal have read Miranda

as requiring the police to specifically warn a suspect that he has the right to the presence of an

attorney during interrogation. Bridgers v. Dretke.431 F.3d 853,859(5th Cir. 2005)(noting circuit

split on this issue). Regardless ofthe standard ofreview in Caldwell. the Eighth Circuit has never

held that Miranda requires that a defendant"be explicitly advised of his right to an attomey before

and during questioning." 954 F.2d at 502. And the Supreme Court in Miranda seemed to approve

of a warning that did not specifically inform defendants that they have the right to an attomey

before and during questioning. The Sixth Circuit explained this nicely:

                      Miranda, it bears reminding, merely required that a
               defendant be informed of his right to 'the presence of an attorney.'
               To be sure, Miranda clarified that 'presence' includes the right to
               consult with an attomey before and during questioning. But
               Miranda did not require a waming exactly to that effect. Case in
               point: Miranda acknowledged that the wamings employed by the
               FBI at the time of its decision were 'consistent with the procedure
               which we delineate today.' And those wamings, while advising of

                                                  10
Case 3:20-cr-30088-RAL Document 44 Filed 04/15/21 Page 11 of 11 PageID #: 208




                the right to counsel, conspicuously did not state expressly that
                counsel may be present during interrogation.

United States v. Clayton. 937 F.3d 630, 639 (6th Cir. 2019)(internal citations omitted); see also

Warren.642 F.3d at 184-85 (noting Miranda's endorsement ofthe FBI warnings used at the time

and concluding that it therefore "cannot be said that the Miranda court regarded an express

reference to the temporal durability of[the right to counsel] as elemental to a valid warning").

        This Court's holding that Story received adequate Miranda warnings does not mean that

officers shouldn't strive to do better. Story's Fifth Amendment challenge to his statements could

have been avoided ifthe officer here had simply read Story his Miranda rights from a printed form,

including advising him ofthe right to have counsel present during questioning, instead of reciting

them from memory as the officer did. This Court encourages officers to inform suspects that they

have the right to speak with a lawyer before questioning and the right to have the lawyer with them

during questioning.

III.    Conclusion


        For the reasons stated above, it is hereby

        ORDERED that Story's Motion to Suppress,Doc.27,and supplement,Doc.37, are denied.

It is further


        ORDERED that the Report and Recommendation, Doc. 40,is adopted.

        DATED this 1^ day of April, 2020.
                                              BY THE COURT:




                                              ROBERTO A. LANGE
                                              CHIEF JUDGE




                                                II
